Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3 ”to be changeable the posture” should be changed to –to change the posture--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (JP 2007-217004).
Sakamoto et al. show a holding device having a first holding part 301, 302 which holds food 1 in a first posture with a first surface of the food oriented horizontally and the posture of the food is changed from a first posture to a second posture (see Figure 4) where a second surface different from the first surface is oriented horizontally, a food feeding part 4 which sequentially feeds the food 1 in the second posture to a given position, a second holding part 6 which holds a plurality of foods fed to the given position (see Figures 5 and 6) with the foods being held so as to be laterally piled up in a given direction and a food accommodating part 501-504 which is configured to accommodate the plurality of foods held by the second holding part and place them into a container 8.
Re claim 4, the second holding part 6 has a plurality of pairs of holding members 501-504 which hold the food at the second given position.
Re claim 5, Figure 7 shows that members 501-504 are rotatable to a second angle as they place the food into container 8.
Re claim 9, the food has first and second surfaces which are orientated perpendicular to one another and the two postures each have one of those surfaces orientated downwardly, see Figure 3.
Re claim 19, inherent is a controller for controlling the motions of the holding device 6 including up and down motion to capture the food and place it into trays 8.
Re claim 20 multiple groups of foods are accommodated in the given container 8.
Re claim 21, the groups are placed in adjacent positions to a previous group.
Re claim 22, the groups are placed on one of their end sides adjacent to other groups which have been placed.
Re claim 23, the placement is performed in an alternating manner.
Re claim 24, food is placed from one side of the tray 8 to the other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Cote (US 2012/0006651).
Sakamoto et al. do not show a rotary joint as is claimed.  However, shown by Cote et al. is such a joint 100a.  To include this very common robotic joint onto Sakamoto et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would allow the necessary freedom of movement necessary to perform the shown rotations in order to quickly rotate and move the food.
Re claim 10, shown are first and second arms by Cote et al. which have holding part tips.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Cote et al. as applied to claim 2 above, and further in view of JP 2011-251702.
Sakamoto et al. do not disclose the use of vacuum.  However, shown by JP 2011-251702 is the use of vacuum to move food.  To use vacuum would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as vacuum is extremely well known and conventional to use in the movement of food so as to not damage the product.
Allowable Subject Matter
Claims 6-8, 11-18, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michael (EP 3,895,816) shows first and second holding parts which move product from a first mover to a second mover by first changing an orientation of the product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       06/13/2022